DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 10 January 2020, claims 1-18 are presently pending in the application, of which, claims 1 and 11 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 10 January 2020, have been reviewed and accepted by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
determining a genomic dataset for one or more infectious bacterial samples isolated from one or more hospital, wherein the genomic dataset comprises genomic sequences of the infectious bacterial samples; and 
inputting the genomic dataset for the one or more infectious bacterial samples into a machine learning model to determine the presence of antimicrobial resistance genes, wherein the machine learning model comprises a machine learning algorithm;
 wherein the machine learning algorithm: produces a first set of k-mers by k-merizing the genomic sequences contained in the genomic dataset; 
determines whether the first set of k-mers indicates the presence of an antimicrobial resistance gene; 
maintains a log of which genomic sequences contain antimicrobial resistance genes; 
further k-merizes the genomic sequences from a sample that contains antimicrobial resistance genes into a second set of k-mers having a predetermined length; 
determines whether the k-mers of predetermined length are shared by the sample in the genomic dataset; 
compares the shared k-mers of a predetermined length to one or more non-multidrug resistant whole bacterial genomes; and 
retrieves a target sequence comprising the k-mer of predetermined length.
These limitations recite certain methods of mental process, such as concepts performed in the human mind (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which an evaluation is performed using a mental process falls under certain methods of mental processes. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mental processes” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-10 also do not integrate the abstract idea into a practical application. Notably, claims 2-10 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-10 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-10 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-10 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-10 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 11-18 appear to include similar subject matter as in claims 1-10 as discussed above. More specifically, independent claim 11 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-10 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable by Semenyuk, Vladimir, (U.S. 2016/0259880 and known hereinafter as Semenyuk) in view of Church, George, et al (U.S. 2019/0177718 and known hereinafter as Church).

As per claim 1, Semenyuk teaches a method of predicting a gene target sequence for a gene-modifying therapeutic comprising: 
wherein the machine learning algorithm: 
produces a first set of k-mers by k-merizing the genomic sequences contained in the genomic dataset (e.g. Semenyuk, see paragraphs [0066-0069], which discloses producing one or more k-mers in a DAG that contains a genomic dataset.); 
determines whether the first set of k-mers indicates the presence of an antimicrobial resistance gene (e.g. Semenyuk, see paragraphs [0067-0073], which discloses k-mers dataset that indicates a particular genomic sequence.); 
maintains a log of which genomic sequences contain antimicrobial resistance genes (e.g. Semenyuk, see paragraphs [0081-0088], which discloses a log of k-mer sequences in a DAG that are stored and indexed.); 
further k-merizes the genomic sequences from a sample that contains antimicrobial resistance genes into a second set of k-mers having a predetermined length (e.g. Semenyuk, see paragraphs [0115-0125], which discloses k-mer genomic sequences that contain a block match and have a predetermined length.); 
determines whether the k-mers of predetermined length are shared by the sample in the genomic dataset (e.g. Semenyuk, see paragraphs [0115-0125], which includes a mapping region that indicates an overlap or a distance between the k-mers.); 
compares the shared k-mers of a predetermined length to one or more non-multidrug resistant whole bacterial genomes (e.g, Semenyuk, see paragraphs [0118-0125], which discloses comparing the k-mers based on different paths and predetermined distance.); and 
retrieves a target sequence comprising the k-mer of predetermined length (e.g. Semenyuk, see paragraphs [0122-0135], which discloses retrieving genomic sequences based on the predetermined distance.).
Semenyuk does not explicitly teach determining a genomic dataset for one or more infectious bacterial samples isolated from one or more hospital, wherein the genomic dataset comprises genomic sequences of the infectious bacterial samples; and  inputting the genomic dataset for the one or more infectious bacterial samples into a machine learning model to determine the presence of antimicrobial resistance genes, wherein the machine learning model comprises a machine learning algorithm;
Church teaches determining a genomic dataset for one or more infectious bacterial samples isolated from one or more hospital, wherein the genomic dataset comprises genomic sequences of the infectious bacterial samples (e.g. Church, see paragraphs [0069-0073] which discloses determining a genomic set for which can be synthesized in FISSEQ libraries, where the genomic set may include determination of human breast cancer cells.); and
 inputting the genomic dataset for the one or more infectious bacterial samples into a machine learning model to determine the presence of antimicrobial resistance genes, wherein the machine learning model comprises a machine learning algorithm (e.g. Church, see paragraphs [0069-0073] which discloses targeted RNA FISSEQ datasets can be analyzed for other applications including cellular development programming and detection of individual neuronal connections for connectomic reconstruction, where the analysis is performed by a machine learning algorithm.).
Semenyuk is directed to system and methods for genomic pattern analysis. Church is directed to generating libraries of nucleic acid sequences for detection via fluorescent sequencing. Both are analogous art because they are directed to efficiently manipulating genomic sequencing and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Semenyuk with the teaching of Church to include the claimed features with the motivation to improve efficiencies in sampling of genomic sequencing.

As per claim 11, Semenyuk teaches a method of predicting a gene target sequence for a CRISPR-based therapeutic comprising: 
wherein the machine learning algorithm: 
produces a first set of k-mers by k-merizing the genomic sequences contained in the genomic dataset (e.g. Semenyuk, see paragraphs [0066-0069], which discloses producing one or more k-mers in a DAG that contains a genomic dataset.); 
determines whether the first set of k-mers indicates the presence of an antimicrobial resistance gene (e.g. Semenyuk, see paragraphs [0067-0073], which discloses k-mers dataset that indicates a particular genomic sequence.); 
maintains a log of which genomic sequences contain antimicrobial resistance genes (e.g. Semenyuk, see paragraphs [0081-0088], which discloses a log of k-mer sequences in a DAG that are stored and indexed.); 
further k-merizes the genomic sequences from a sample that contains antimicrobial resistance genes into a second set of k-mers having a predetermined length (e.g. Semenyuk, see paragraphs [0115-0125], which discloses k-mer genomic sequences that contain a block match and have a predetermined length.); 
determines whether the k-mers of predetermined length are shared by the sample in the genomic dataset (e.g. Semenyuk, see paragraphs [0115-0125], which includes a mapping region that indicates an overlap or a distance between the k-mers.); 
compares the shared k-mers of a predetermined length to one or more non-multidrug resistant whole bacterial genomes (e.g, Semenyuk, see paragraphs [0118-0125], which discloses comparing the k-mers based on different paths and predetermined distance.); and 
retrieves a target sequence comprising the k-mer of predetermined length (e.g. Semenyuk, see paragraphs [0122-0135], which discloses retrieving genomic sequences based on the predetermined distance.).
Semenyuk does not explicitly teach determining a genomic dataset for one or more infectious bacterial samples isolated from one or more hospital, wherein the genomic dataset comprises genomic sequences of the infectious bacterial samples; and  inputting the genomic dataset for the one or more infectious bacterial samples into a machine learning model to determine the presence of antimicrobial resistance genes, wherein the machine learning model comprises a machine learning algorithm;
Church teaches determining a genomic dataset for one or more infectious bacterial samples isolated from one or more hospital, wherein the genomic dataset comprises genomic sequences of the infectious bacterial samples (e.g. Church, see paragraphs [0069-0073] which discloses determining a genomic set for which can be synthesized in FISSEQ libraries, where the genomic set may include determination of human breast cancer cells.); and
 inputting the genomic dataset for the one or more infectious bacterial samples into a machine learning model to determine the presence of antimicrobial resistance genes, wherein the machine learning model comprises a machine learning algorithm (e.g. Church, see paragraphs [0069-0073] which discloses targeted RNA FISSEQ datasets can be analyzed for other applications including cellular development programming and detection of individual neuronal connections for connectomic reconstruction, where the analysis is performed by a machine learning algorithm.).
Semenyuk is directed to system and methods for genomic pattern analysis. Church is directed to generating libraries of nucleic acid sequences for detection via fluorescent sequencing. Both are analogous art because they are directed to efficiently manipulating genomic sequencing and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Semenyuk with the teaching of Church to include the claimed features with the motivation to improve efficiencies in sampling of genomic sequencing.
As per claim 2, the modified teachings of Semenyuk and Church teaches the method of claim 1, wherein the genomic dataset is a dataset selected from the group consisting of a whole bacterial genome sequence dataset, a partial bacterial genome sequence dataset and an RNA sequence dataset (e.g. Church, see paragraph [0038], which discloses libraries of nucleic acid sequences comprise guide RNAs that are complexed CRISPR enzymes for FISSEQ detection of the guide RNAs, and where each of the guide RNAs comprises an adaptor sequence.).

As per claims 3 and 12, the modified teachings of Semenyuk and Church teaches the method of claim 1 and the method of claim 11, respectively, wherein the genomic dataset is in a format selected from the group consisting of FASTQ and FASTA (e.g. Church, see paragraphs [0137-0139], which discloses designing probes complementary to genomic sequences or RNA sequences derived from the genome, a custom Genome Tools Python Library can be used to memory map the chromosomal sequence files and provide annotation-derived indexing.).

As per claims 4 and 13, the modified teachings of Semenyuk and Church teaches the method of claim 1 and the method of claim 11, respectively, wherein the machine learning model determines whether the first set of k-mers indicates the presence of an antimicrobial resistance gene by comparing the k-mers to a known antimicrobial resistance gene database (e.g. Church, see paragraphs [0054-0056], which discloses a machine learning model that includes different sets of k-mers indicating human cells within the database system.).

As per claims 5 and 14, the modified teachings of Semenyuk and Church teaches the method of claim 1 and the method of claim 11, respectively, wherein the k-mer of predetermined length is an 11-mer, 12-mer, 13-mer, 14-mer or 15-mer (e.g. Church, see paragraph [0033], which discloses each plurality of candidate probe sequences comprise a predetermined length, where predetermined length is 15 nucleotides or less.).

As per claim 6, the modified teachings of Semenyuk and Church teaches the method of claim 1, wherein the gene-modifying therapeutic is a CRISPR-based therapeutic (e.g. Church, see paragraph [0038], which discloses libraries of nucleic acid sequences comprise guide RNAs that are complexed CRISPR enzymes for FISSEQ detection of the guide RNAs, and where each of the guide RNAs comprises an adaptor sequence.).

As per claims 7 and 15, the modified teachings of Semenyuk and Church teaches the method of claim 1 and the method of claim 11, respectively, wherein the machine learning model further identifies a gene-modifying therapeutic to target the target sequence (e.g. Semenyuk, see paragraphs [0115-0125], which includes a mapping region that indicates an overlap or a distance between the k-mers.).

As per claims 8 and 16, the modified teachings of Semenyuk and Church teaches the method of claim 7 and the method of claim 15, respectively, wherein the gene modifying therapeutic is a CRISPR-based therapeutic (e.g. Church, see paragraph [0038], which discloses libraries of nucleic acid sequences comprise guide RNAs that are complexed CRISPR enzymes for FISSEQ detection of the guide RNAs, and where each of the guide RNAs comprises an adaptor sequence.).

As per claims 9 and 17, the modified teachings of Semenyuk and Church teaches the method of claim 1 and the method of claim 11, respectively, wherein the machine learning model further identifies a phage therapy to target the target sequence (e.g. Church, see paragraphs [0054-0056], which discloses a machine learning model that includes different sets of k-mers indicating human cells within the database system.).

As per claims 10 and 18, the modified teachings of Semenyuk and Church teaches the method of claim 9 and the method of claim 17, respectively, wherein the phage therapy is a CRISPR-based phage therapy (e.g. Church, see paragraph [0038], which discloses libraries of nucleic acid sequences comprise guide RNAs that are complexed CRISPR enzymes for FISSEQ detection of the guide RNAs, and where each of the guide RNAs comprises an adaptor sequence.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 3, 2022